It is undisputed that the complaint in case No. 90-0297 and the amended complaint in case No. 92-1415 were supported by the documentation required by R.C. 2307.42(C). The sole issue before us is whether the complaint in case No. 92-1415 was supported as required by R.C. 2307.42(C).
The affidavit filed in support of the second complaint was couched in the language of an affidavit provided for in R.C.2307.42(C)(1)(b)(i). However, the affidavit also substantially complied with the informational requirements of the affidavit required by R.C. 2307.42(C)(1)(a)(i).
It appears that the legislative purpose behind the documentation requirements of R.C. 2307.42 is to reduce the filing of medical claims to those where "there is reasonable cause for the commencement of an action." Another legislative purpose is to establish a reasonable procedure to summarily dispose of meritless cases which do get filed. Hodge v. Cheek
(1989), 64 Ohio App.3d 296, 581 N.E.2d 581. *Page 745 
I have found no cases directly on point on the unusual facts before us. However, in my view, a review of the entire record before us establishes the fact that the complaint in case No. 92-1415 was supported by sufficient documentation to establish jurisdiction over the subject matter.
I would reverse and remand.